UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15D-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of August 2007 FIAT S.p.A. (Translation of Registrant’s name into English) Via Nizza 250 Torino, Italy 10126 (Address of principal executive office) (Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F.) Form 20-F [X] Form 40-F [ ] (Indicate by check mark whether the registrant by furnishing the information contained in the form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.) Yes [ ] No [X] TABLE OF CONTENTS FIAT 2007 FIRST-HALF REPORT SIGNATURES First-Half Report At June 30, 2007 Second Quarter 2007 Contents Board of Directors and Control Bodies 1 Operating and Financial Highlights of the Fiat Group 2 Overview 4 Operating Performance of the Group 9 Operating Performance by Business 20 Consolidated Statement of Cash Flows 21 Balance Sheet of the Group at June 30, 2007 23 Industrial Activities and Financial Services Activities: Performance in the second quarter and first half of 2007 33 Fiat Group – Interim Consolidated Financial Statements and Notes at June 30, 2007 34 - Consolidated Income Statement 35 - Consolidated Balance Sheet 36 - Consolidated Statement of Cash Flows 37 - Statement of Changes in Stockholders’ Equity 38 - Consolidated Statement of Recognised Income and Expense at June 30, 2007 39 - Consolidated Income Statement pursuant to Consob Resolution No. 15519 of July 27, 2006 40 - Consolidated Balance Sheet pursuant to Consob Resolution No. 15519 of July 27, 2006 41 - Consolidated Statement of Cash Flows pursuant to Consob Resolution No. 15519 of July 27, 2006 42 - Notes to the Consolidated Financial Statements 69 Significant Events Occurring since the End of the Period and Business Outlook 71 Appendix – The Companies of the Fiat Group at June 30, 2007 87 Fiat S.p.A. –Financial Review and Interim Financial Statements at June 30, 2007 88 - Financial Review of Fiat S.p.A. 91 - Income Statement 92 - Balance Sheet 93 - Statement of Cash Flows 94 - Statement of Changes in Stockholders’ Equity 95 - Income Statement pursuant to Consob Resolution No. 15519 of July 27, 2006 96 - Balance Sheet pursuant to Consob Resolution No. 15519 of July 27, 2006 97 Auditors’ Report on the Interim Financial Statements This Report has been translated into English from the original version in Italian. In case of doubt, the Italian version shall prevail. Date of issue: July 24, 2007 This Report is available on the Internet at the address: www.fiatgroup.com FIAT S.P.A. Registered Office: Via Nizza 250, Turin Paid-in capital: 6,377,262,975 euros Entered in the Turin Company Register – Fiscal Code: 00469580013 Board of Directors and Control Bodies Board of Directors Board of Statutory Auditors Chairman Luca Cordero di Montezemolo (4) Vice Chairman John Elkann (1) (4) Chief Executive Officer Sergio Marchionne (4) Directors Andrea Agnelli Roland Berger (3) (4) Tiberto Brandolini d’Adda Renè Carron (*) Luca Garavoglia (1) (3) Gian Maria Gros-Pietro (1) (2) Hermann-Josef Lamberti (**) Virgilio Marrone Vittorio Mincato (2) Pasquale Pistorio (4) Carlo Sant’Albano Ratan Tata Mario Zibetti (2) (3) Secretary of the Board Franzo Grande Stevens Statutory Auditors Carlo Pasteris – Chairman Giuseppe Camosci Cesare Ferrero Alternate Auditors Giorgio Giorgi Piero Locatelli Roberto Lonzar External Auditors Deloitte & Touche S.p.A. (*)Co-opted on July 24, 2007 (**)Resigned on July 24, 2007 (1)Member of the Nominating and Corporate Governance Committee (2)Member of the Internal Control Committee (3)Member of the Compensation Committee (4)Member of the Strategic Committee Operating Highlights of the Fiat Group 1st Half 2nd Quarter 2007 2006 (in millions of euros) 2007 2006 28,855 26,164 Net revenues 15,179 13,608 1,541 982 Trading profit 946 659 1,541 982 Operating result 946 659 1,449 774 Income before taxes 875 542 1,003 481 Net income for the period 627 330 951 418 Net result attributable to equity holders of the Parent 593 280 (in euros) 0.740 0.277 Basic earnings per ordinary share (1) 0.472 0.168 0.740 0.310 Basic earnings per preference share (1) 0.430 0.201 0.895 1.052 Basic earnings per savings share (1) 0.472 0.943 0.739 0.277 Diluted earnings per ordinary share (1) 0.472 0.168 0.735 0.310 Diluted earnings per preference share (1) 0.427 0.201 0.890 1.052 Diluted earnings per savings share (1) 0.469 0.943 (1)See Note 12 of the Interim Consolidated Financial Statements of this First-half Report for further information on the determination of basic earnings per share and diluted earnings per share. Financial Highlights of the Fiat Group (in millions of euros) At 06.30.2007 At 12.31.2006 Total assets 60,781 58,303 Net debt 12,155 11,836 - of which: Net industrial debt 873 1,773 Stockholders’ equity before minority interest 10,587 10,036 Group interest in stockholders’ equity 9,939 9,362 Employees at period-end (number) 180,031 172,012 Overview Highlights of the Group’s performance in the second quarter of 2007 The Fiat Group had revenues of 15,179 million euros in the second quarter of 2007, up 11.5% from the same period in 2006. The improvement was mostly attributable to the positive contributions of Iveco (+25.2%), the Automobiles businesses (+12.3%) and CNH-Case New Holland (+8.5%; +16.3% in US dollar terms), as a result of higher sales volumes. In the second quarter of 2007, trading profit totalled 946 million euros (6.2% of revenues), a sharp increase (+287 million euros) from the trading profit of 659 million euros (4.8% of revenues) reported in the second quarter of 2006. A significant contribution came from the Automobiles businesses, with Fiat Group Automobiles more than doubling its trading profit to 193million euros (2.8% of revenues), Iveco, whose trading profit increased by 61 million euros to 224 million euros (7.8% of revenues), and the Agricultural and Construction Equipment businesses, whose trading profit rose by 75 million euros to 348 million euros (10.6% of revenues). In the second quarter of 2007, Fiat Group operating result was positive by 946 million euros, equal to trading profit, with unusual items netting out to nil. Result before taxes was positive by 875 million euros, compared with income before taxes of 542 million euros in the second quarter of 2006. The improvement of 333 million euros is due in the main to the increase of 287 million euros in operating result as well as to lower net financial expenses of 52 million euros, which include gains of 69 million euros arising from stock-option related equity swaps partly offset by costs of 43 million euros in connection with accelerated redemption of a CNH 9.25% fixed rate bond originally repayable in 2011. Net result for the period was 627 million euros in the second quarter of 2007, up 297 million euros compared with 330 million euros in the second quarter of 2006. Highlights of the Group’s performance in the first half of 2007 In the first half of 2007, the Fiat Group had revenues of 28,855 million euros, up 10.3% from the corresponding period of 2006, with very positive contributions coming from Iveco (+22.7%), the Automobiles businesses (+11.7%) and CNH-Case New Holland (+5.2%; +13.7% in US dollar terms). In the first half of 2007, the Group had trading profit of 1,541 million euros (5.3% of revenues), a sharp improvement (+559 million euros) from the trading profit of 982 million euros (3.8% of revenues) reported in the first six months of 2006. This improvement reflects, among other things, significant improvements at Fiat Group Automobiles, whose trading profit grew by 240million euros to 385 million euros (2.9% of revenues), Iveco, up by 141million euros to 374million euros (7% of revenues) and the Agricultural and Construction Equipment businesses, whose trading profit increased by 127 million euros to 537 million euros (9% of revenues). Operating result was positive by 1,541 million euros in the first half of 2007, equal to trading profit, with unusual items netting out to nil. Result before taxes was positive by 1,449 million euros, compared with income before taxes of 774 million euros in the first half of 2006. The 675 million euro improvement is due to the increase of 559 million euros in operating result, as well as to lower net financial expenses of 130 million euros, which include the positive effect, totalling 160 million euros (32 million euros in the first half of 2006) arising from stock-option related equity swaps, partly offset by the mentioned 43 million euro costs in connection with CNH. Net result for the period was positive by 1,003 million euros in the first half of 2007, up by 522 million euros compared with 481 million euros in the first six months of 2006. Net industrial debt, totalling 873 million euros, decreased by 900 million euros during the first half of 2007, mainly reflecting positive net industrial cash flow of 1.4 billion euros, which was partially offset by dividends paid and share buy-backs of more than 0.5 billion euros. At the end of the first half of 2007, the Group net industrial debt to stockholders’ equity ratio was 0.082 (0.18 at December 31, 2006). The Group’s cash position at June 30, 2007 was 7.4 billion euros compared with approximately 8 billion euros at December 31, 2006. Outlook for 2007 The Group’s first half results are fully in line with its 2007 targets and provide a solid base to pursue the growth and margin expansion path set out in the 2007-2010 industrial plan. In particular, the Group confirms that it expects to reach the upper end of all the 2007 target ranges announced last November. The Group now expects: §Consolidated trading profit of approximately 2.7 billion euros (approximately 5% trading margin); §net income between 1.6 and 1.8 billion euros; §earnings per share between 1.25 and 1.40 euros. In addition, strong industrial cash flow generation in the first half of the year enables the Group to move its year-end net industrial debt target to approximately 600 million euros (excluding the impact of additional share buy-backs). The Group will continue to implement its strategy of targeted alliances, in order to optimise capital commitments and reduce risks. Operating Performance of the Group 1st Half 2nd Quarter 2007 2006 (in millions of euros) 2007 2006 28,855 26,164 Net revenues 15,179 13,608 1,541 982 Trading profit 946 659 1,541 982 Operating result 946 659 1,449 774 Income before taxes 875 542 1,003 481 Net result for the period 627 330 Effective January 1, 2007 the activities which were previously part of the Services Sector were transferred to Fiat Services S.p.A., a company included among Holding companies and Other companies. Fiat Services S.p.A. and its subsidiaries outside of Italy provide administrative and professional services to Fiat Group Companies. In accordance with IAS 14 – Segment Reporting, effective January 1, the Services Sector is no longer represented and the relevant figures for 2006 have consequently been reclassified. Fiat Services activities are organised in three service units: Transactional Processes (Finance and Payroll), Information and Communication Technology Services and Customs Services. On February 1, 2007 Fiat Auto changed its name into “Fiat Group Automobiles S.p.A.”. Operating performance of the Fiat Group in the second quarter of 2007 Net revenues 2nd Quarter (in millions of euros) 2007 2006 % change Automobiles (Fiat Group Automobiles, Maserati, Ferrari) 7,357 6,552 12.3 Agricultural and Construction Equipment (CNH-Case New Holland) 3,269 3,014 8.5 Trucks and Commercial Vehicles (Iveco) 2,861 2,286 25.2 Components and Production Systems (FPT, Magneti Marelli, Teksid, Comau) 3,464 3,230 7.2 Other Businesses (Publishing and Communications, Holding companies and Other companies) 352 390 -9.7 Eliminations (2,124) (1,864) - Total for the Group 15,179 13,608 11.5 In the second quarter of 2007, the Group had net revenues of 15,179 million euros, posting an increase of 11.5% from the second quarter of 2006. The main drives of this growth were the very positive contribution of Iveco and the Automobiles businesses as well as the good performance of the other industrial businesses. With revenues of 7,357 million euros, the Automobiles businesses grew by 12.3% from the second quarter of 2006. All the Sectors contributed to this improvement: higher sales volumes at Fiat Group Automobiles drove Sector’s revenues to 6,782 million euros, up 12.1% from the second quarter of 2006; revenues increased by 8.7% at Ferrari and 19.6% at Maserati. In the second quarter of 2007, Agricultural and Construction Equipment (CNH) had revenues of 3,269 million euros (+8.5% from the second quarter of 2006). In US dollar terms, revenues increased by 16.3% as a result of increased volumes of higher horsepower tractors and combine harvesters and higher sales of construction equipment outside North America, where volumes declined due to an unfavourable market trend. With revenues of 2,861 million euros, Iveco confirmed its particularly positive trend and posted an increase of 25.2% with respect to the second quarter of 2006, due to a sharp rise in sales volumes and higher pricing. In the second quarter of 2007, the Components and Production Systems businesses had aggregate revenues of 3,464 million euros; the 7.2% increase from the corresponding period of 2006 reflects diverging performances across the various Sectors. Revenues increased by 15.8% at FPT Powertrain Technologies and by 11.2% at Magneti Marelli (+10.7% on a comparable scope of operations). Teksid’s revenues decreased by 31.2%, largely due to the sale at the beginning of March 2007 of Meridian Technologies, a company operating in the Magnesium business (-2.7% on a comparable scope of operations); Comau recorded a decline of 11.3%, as it was impacted by the industry’s structural decline. Trading profit 2nd Quarter (in millions of euros) 2007 2006 Change Automobiles (Fiat Group Automobiles, Maserati, Ferrari) 264 134 130 Agricultural and Construction Equipment (CNH-Case New Holland) 348 273 75 Trucks and Commercial Vehicles (Iveco) 224 163 61 Components and Production Systems (FPT, Magneti Marelli, Teksid, Comau) 146 105 41 Other Businesses (Publishing and Communications, Holding companies and Other companies) and Eliminations (36) (16) -20 Total for the Group 946 659 287 Trading margin (%) 6.2 4.8 In the second quarter of 2007, the Group had a trading profit of 946 million euros, an increase of 287 million euros from the 659 million euro trading profit of the same period of 2006. A significant contribution came from the Automobiles businesses, with Fiat Group Automobiles delivering a trading profit of 193 million euros (+105 million euros), CNH up by 75 million euros (+27.5%) to 348 million euros and Iveco up by 61 million euros (+37.4%) to 224 million euros. Positive performances were also posted by the Components and Production Systems businesses, which reported an aggregate increase of 41 million euros, reflecting improved results at FPT Powertrain Technologies, Magneti Marelli, as well as Comau, where the first positive effects of the restructuring plan have begun to be visible; the decrease at Teksid is attributable to the change in the scope of consolidation. Operating result Operating result was positive by 946 million euros in the second quarter of 2007; the improvement of 287 million euros with respect to the operating income of 659 million euros in the second quarter of 2006 reflects higher trading profit. Net gains on the disposal of investments amounted to 8 million euros in the second quarter of 2007 and included gains realised upon the sale of an interest held in the associated company Servizio Titoli S.p.A. (5 million euros) and the sale of a branch of business of Comau in France (4 million euros). The 6 million euros reported in the same period of 2006 included 9 million euros from the sale of the residual stake held in IPI. In the second quarter of 2007, restructuring costs totalled 7 million euros and related to Comau. In the second quarter of 2006 restructuring costs totalled 5 million euros. In the April-June 2007 period, other unusual income (expenses) consisted of net expenses of one million euros (in line with the value of said item in the second quarter of 2006) which included costs of 6 million euros incurred in connection with the reorganisation and rationalisation of the Group’s suppliers and other non recurring income of 5 million euros arising from the favourable settlement of certain contractual claims regarding the sale of businesses carried out in prior years. Net result Net financial expenses totalled 111 million euros in the second quarter of 2007, compared with net expenses of 163 million euros in the corresponding period of 2006. The improvement (+52 million euros) mainly reflects the lower net industrial debt of the Group and financial income of 69 million euros arising from the equity swap agreements on Fiat shares entered into to hedge stock option plans (expenses of 1 million euros in the second quarter of 2006), partially offset by a cost of 43 million euros recognised in the quarter relating to the early redemption of a CNH 9.25% fixed rate bond originally repayable in 2011. The financial component of costs for pension plans and other employee benefits totalled 35 million euros in the second quarter of 2007, compared with 41million euros in the same period of 2006. The result from investments for the second quarter of 2007 consisted of a profit of 40 million euros, down 6 million euros over the second quarter of 2006. Income before taxes totalled 875 millions euros in the second quarter of 2007, against income of 542 million euros in the same period a year ago. The 333 million euro improvement is due to the increase of 287 million euros in operating result, and lower net financial expenses for 52 million euros, while investment income declined by 6 million euros. Income taxes totalled 248 millions euros in the second quarter of 2007, 46 million euros of which for IRAP and 3 million euros for prior-year taxes. The tax charge (excluding IRAP) for the period, amounting to 199 million euros, increased with respect to the same period of 2006 due to improved results, mainly of companies outside of Italy. In the second quarter of 2006 income taxes amounted to 212 million euros, 39 million euros of which for IRAP. Net result was 627 million euros in the second quarter of 2007, against income of 330 million euros in the same period of 2006. Net result attributable to equity holders of the Parent was positive by 593 million euros in the second quarter of 2007, against income of 280 million euros in the same period of 2006. Operating Performance of the Fiat Group in the first half of 2007 Net revenues 1st Half (in millions of euros) 2007 2006 % change Automobiles (Fiat Group Automobiles, Maserati, Ferrari) 14,181 12,691 11.7 Agricultural and Construction Equipment (CNH-Case New Holland) 5,960 5,666 5.2 Trucks and Commercial Vehicles (Iveco) 5,348 4,357 22.7 Components and Production Systems (FPT, Magneti Marelli, Teksid, Comau) 6,708 6,434 4.3 Other Businesses (Publishing and Communications, Holding companies and Other companies) 685 748 -8.4 Eliminations (4,027) (3,732) - Total for the Group 28,855 26,164 10.3 The Fiat Group had net revenues of 28,855 million euros in the first half of 2007, an increase of 10.3% from the corresponding period of 2006. All the main industrial businesses contributed to this improvement, with Iveco, whose sales increased strongly, and the Automobiles businesses standing out for their particularly good performances. The Automobiles businesses had revenues of 14,181 million euros for an increase of 11.7% with respect to the first six months of 2006. All Sectors contributed to this good performance: higher sales volumes drove Fiat Group Automobiles revenues to 13,084 million euros, up 11.2% from the first half of 2006; revenues increased by 13.9% at Ferrari and by 27.9% at Maserati. Agricultural and Construction Equipment (CNH) had revenues of 5,960 million euros in the first half of 2007 (+5.2% from the corresponding period of 2006). In US dollar terms, revenues increased by 13.7% mainly due to increased sales of higher horse-powered tractors and combine harvesters and higher sales prices. In the first half of 2007, Iveco had revenues of 5,348 million euros, an increase of 22.7% from the corresponding period of 2006, attributable to significantly higher sales volumes and improved pricing. In the first six months of 2007, the Components and Production Systems businesseshad revenues of 6,708 million euros, up 4.3% from the first half of 2006. Revenues increased at FPT Powertrain Technologies (+12%) and at Magneti Marelli (+6.8%; +9% on a comparable scope of operations), while they decreased by 24.8% at Teksid, mainly due to the sale at the beginning of March 2007 of Meridian Technologies (-6.7% on a comparable scope of operations). Comau’s revenues also decreased (-17.8%) due to the difficult market context. Trading profit 1st Half (in millions of euros) 2007 2006 Change Automobiles (Fiat Group Automobiles, Maserati, Ferrari) 486 183 303 Agricultural and Construction Equipment (CNH-Case New Holland) 537 410 127 Trucks and Commercial Vehicles (Iveco) 374 233 141 Components and Production Systems (FPT, Magneti Marelli, Teksid, Comau) 229 187 42 Other Businesses (Publishing and Communications, Holding companies and Other companies) and Eliminations (85) (31) -54 Total for the Group 1,541 982 559 Trading margin (%) 5.3 3.8 In the first half of 2007, trading profit amounted to 1,541 million euros, an increase of 559 million euros from the 982 million euros reported in the corresponding period of 2006. Continued growth at the Automobiles businesses reflects a 240 million euro increase in the trading profit of Fiat Group Automobiles (it should be noted that this Sector’s trading profit included a one-off gain net of one-off costs of approximately 40million euros recorded in the first quarter of 2007). A significant contribution also came from Iveco, whose trading profit improved by 141 million euros (+60.5%) to 374 million euros, and CNH, whose trading profit was up 127 million euros (+31%) to 537 million euros. The Components and Production Systems businesses posted an aggregate improvement of 42 million euros as a result of higher trading profit at FPT Powertrain Technologies, Magneti Marelli and Teksid, while Comau had a trading loss of 25 million euros (trading loss of 21 million euros in the first half of 2006). Operating result Operating result was positive by 1,541 million euros in the first half of 2007. The 559million euro improvement from the 982 million euros reported in the first half of 2006 reflects higher trading profit. Net gains on the disposal of investmentsamounted to 52 million euros in the first half of 2007 (8 million euros in the first six months of 2006) and included, in addition to gains reported for the quarter, the gain of 42 million euros realised upon final disposal of Ingest Facility. With regard to the sale of Meridian Technologies, which was finalised in the first months of 2007, a net loss of 29 million euros was recognised in the Consolidated Financial Statements at December 31, 2006. In the first half of 2007, restructuring costs totalled 22 million euros and related primarily to Comau. In the first six months of last year, restructuring costs totalled 8 million euros and related mainly to CNH. Other unusual income (expenses) for the first half of 2007 consisted of net expenses of 30 million euros, largely related to the reorganisation and rationalisation of the Group’s suppliers. In the first half of 2006 this item had a net balance of zero. Net result Net financial expenses totalled 168 million euros in the first half of 2007, compared with net expenses of 298 million euros in the corresponding period of 2006. The 130 million euro improvement from the previous year mainly reflects lower net industrial debt of the Group and financial income of 160 million euros arising from the equity swap agreements on Fiat shares entered into to hedge stock option plans (32 million euros in the first half of 2006). Conversely, expenses of 43 million euros reported for the quarter had a negative impact. The financial component of costs for pension plans and other employee benefits totalled 78 million euros in the first half of 2007, compared with 81million euros in the corresponding period of 2006. The result from investments for the first half of 2007 consisted of a profit of 76 million euros, down 14 million euros from the first half of 2006 (profit of 90 million euros), which included the release to income of a provision of 15 million euros for which the risk, originally made in connection with an investment in China, no longer subsisted. Income before taxes totalled 1,449 million euros in the first half of 2007, against income of 774 million euros in the corresponding period of the previous year. The improvement of 675 million euros is due to the increase of 559 million euros in operating result, and to lower net financial expenses for 130 million euros, while investment income decline by 14 million euros. Income taxes totalled 446 million euros in the first half of 2007, 90 million euros of which for IRAP and 6 million euros for prior-period taxes. The tax charge (excluding IRAP) for the period, amounting to 350 million euros, increased with respect to the same period of 2006 due to improved results, mainly of companies outside of Italy. In the first half of 2006 income taxes amounted to 293 million euros, 77 million euros of which for IRAP. Net result was 1,003 million euros in the first six months of 2007, against income of 481 million euros in the corresponding period of 2006. Net result attributable to equity holders of the Parent was positive by 951 million euros in the first half of 2007, against income of 418 million euros in the first half of 2006. Operating Performance by Business Automobiles Net revenues 1st Half 2nd Quarter 2007 2006 % change (in millions of euros) 2007 2006 % change 13,084 11,768 11.2 Fiat Group Automobiles 6,782 6,050 12.1 344 269 27.9 Maserati 177 148 19.6 804 706 13.9 Ferrari 423 389 8.7 (51) (52) - Eliminations (25) (35) - 14,181 12,691 11.7 Total 7,357 6,552 12.3 Trading profit 1st Half 2nd Quarter 2007 2006 Change (in millions of euros) 2007 2006 Change 385 145 240 Fiat Group Automobiles 193 88 105 - (26) 26 Maserati 1 (7) 8 101 64 37 Ferrari 70 53 17 486 183 303 Total 264 134 130 3.4 1.4 Trading margin (%) 3.6 2.0 Fiat Group Automobiles Fiat Group Automobiles closed the second quarter of 2007 with revenues of 6,782 million euros, an increase of 12.1% over the second quarter of 2006. The success of Sector’s new models continued to drive the increase in sales. Higher volumes were recorded both in Europe and South America. Effective January 1, 2007, the European Financial Services activities (financing to the sales network and renting) sold to Fiat Group Automobiles Financial Services (FAFS), the 50-50 joint venture established at the end of December 2006 by Fiat Group Automobiles and Crédit Agricole, are no longer consolidated on a line-by-line basis but are accounted for using the equity method. Detailed information on the transactions connected with the establishment of FAFS was provided in the Fiat Group Consolidated Financial Statements at December 31, 2006. On a comparable scope of operations, Sector revenues would have increased by 14.6%. In the second quarter of 2007, the automobile market in Western Europe decreased by 1.4% from the second quarter of 2006. This performance reflects a sharp decline in demand in Germany(-8.4%), connected with accelerated purchasing of automobiles in the closing months of 2006 before the German VAT rate increased at the beginning of 2007, as well as decreases in France (-3.7%) and Spain (-2.4%). Among leading European countries, increases were recorded in Italy (+8.7%), where the market increased as a result of incentives for car scrapping, and Great Britain(+1.1%). Outside Western Europe, the markets where the Sector operates were particularly buoyant: demand for automobiles increased by 25.6% in Poland; registrations in Brazil were up sharply posting an increase of 33.6% from the second quarter of last year. The Western European market for light commercial vehicles rose by 5.6% over the second quarter of 2006, with increases in all the principal countries. In the second quarter of 2007 Fiat Group Automobiles delivered a total of approximately 578,700 units, 12.2% more than in the corresponding period of 2006. A total of approximately 360,600 units were delivered in Western Europe, for an increase of 3.8%. The performance of the Sector’s models was outstanding: Fiat Panda was the best-selling car in Europe in the A segment and the Punto was one of the most requested cars of its segment. The Fiat Bravo, the new C segment car, has now joined these models. As for sales performance by country, Sector deliveries in Italy rose by 3%; sales increased significantly in Spain (+26.8%), France (+7.8%) and Great Britain(+7.8%), in certain cases in sharp contrast with market weakness. Germany represented the sole exception where Sector deliveries declined by 9.5% in the face of extremely negative demand. The market shares of Fiat Group Automobiles continued to improve: its share of the automobile market reached 31.5% in Italy, up 0.9 percentage points over the second quarter of 2006; at the European level, its market share stood at 8.2% for an increase of 0.6 percentage points. In Brazil the Sector took full advantage of the positive trend in demand and continued to improve its performance: deliveries increased by 35.6% with respect to the second quarter of 2006, and its share of the automobile market rose by 0.9 percentage points to 25.9%. In Poland, deliveries also increased significantly (+37.1%) and the Sector’s market share stood at 10.4% (-0.6 percentage points with respect to the second quarter of 2006). With regard to light commercial vehicles, a total of 102,000 units were delivered, for an increase of 16.3% from the corresponding quarter of 2006. The Ducato and the New Scudo were the Sector’s best selling vehicles: the latter was marketed in January 2007 and is performing well as transport vehicle for both goods and passengers. In Western Europe deliveries totalled 66,000 units, an increase of 10.3%. Market share of light commercial vehicles stood at 43% in Italy, down 4.7 percentage points with respect to the second quarter 2006, which had benefited from significant fleet contracts which come up for renewal every four years, and at 12.8% (+0.3 percentage points) in Western Europe. Fiat Group Automobiles had a trading profit of 193 million euros in the second quarter of 2007, a significant improvement from the 88 million euros reported in the second quarter of 2006.The increase is mainly attributable to higher volumes, a more favourable product mix following the introduction of new models and more efficient absorption of fixed production costs, net of higher marketing costs for the introduction of new models and increased network development costs. Furthermore, trading profit was impacted by the effects of strikes involving an important supplier. In the first half of 2007 Fiat Group Automobiles had revenues of 13,084 million euros, an 11.2% increase over the first six months of 2006 reflecting higher sales volumes. On a comparable scope of operations, revenues increased by 13.5%. Total deliveries in the first six months of 2007 amounted to 1,119,850, an increase of 11.9% over the corresponding period of 2006. In particular, in Western Europe the Sector’s deliveries increased by 5.2% to 716,200 units, notwithstanding a soft automobile market. Demand declined by 1.1% overall, with deliveries declining in Germany (-9.1%), France (-2.6%) and Spain (-1.6%), only partially offset by increases in Italy (+6.5%) and Great Britain(+2%). Sector’s deliveries increased in Italy by 5.6%, in Spain by 23.3%, in France by 10.3% and in Great Britainby 8%, while the only reduction was recorded in Germany (-6.9%).In the first half of 2007, Fiat Group Automobiles share of the automobiles market in Italy reached 31.7%, from 30.6% in the first six months of 2006. The positive trend was confirmed in Western Europe too, where the overall market share stood at 8.4%, for an increase of 0.6 percentage points. Sustained also by positive market trends, deliveries were up strongly in Brazil, where volumes increased by 30.6%, and in Poland, with a 19.1% increase. A total of 196,200 light commercial vehicles were delivered in the first six months of 2007, an increase of 21.8% from the first half of 2006. 125,400 units were delivered in Western Europe (+15.3%), where the Sector’s market share reached 11.7% (+0.4 percentage points). Fiat Group Automobiles had a trading profit of 385 million euros in the first half of 2007, a sharp improvement (+240 million euros) from the 145 million euros reported in the first six months of 2006. The reasons for this increase are the same as those provided for the quarter, to which should be added the impact of approximately 40 million euros arising from a non recurring gain (net of non recurring expenses) recorded in the first quarter of 2007 and net of increased research and development spending borne in connection with the renewal of the product portfolio. Noteworthy events that occurred during the first half include the launch at the end of January of the Fiat Bravo, a model that plays a key role in the brand’s product line up renewal effort and thanks to which the Sector aims at conquering a significant share of the medium car segment, the most important in Europe. It is the first model equipped with the innovative Blue&Me Nav navigation system, developed thanks to the cooperation between Fiat Group Automobiles and Microsoft.Especially appreciated for its design, safety equipment and engine performance, Fiat Bravo received 55,000 orders from its launch to the end of June. In March 2007, the Grande Punto Abarth Preview was presented at the Geneva Motor Show. This car marks the return of the legendary Abarth brand. The street model is flanked by the Grande Punto Abarth S2000 that will take part in the Italian Rally Championship and the International Rally Challenge. The Lancia brand presented the New Ypsilon MomoDesign, that is sold from June and is the first car with the new Lancia logo. In April, Fiat Professional, the new brand of the Sector’s light commercial vehicles, enriched its products range in the passenger vehicles field with the introduction of the Panorama version of the Scudo. In May, the Fiat Linea was presented in Istanbul. Fiat Linea is manufactured in the Bursa plant in Turkey and marketed in non-European countries and in some European countries. In mid-June the Fiat brand introduced a new version of the Grande Punto equipped with the innovative 1.4 T-jet 120 hp gasoline engine, which produces approximately 10% less CO2 emission than comparable engines in its range. The launch of the new Fiat 500 which took place on July 4, 2007 in Turin marked the return of the car that is an icon of the Sector and that represents the starting point for the Fiat of the future. Most of the 2007 production was sold out after its introduction in the Italian and French markets, and the Group is examining ways to boost production in the short term. Maserati Maserati had revenues of 177 million euros in the second quarter of 2007, up 19.6% over the corresponding period of 2006. The sharp increase was mainly attributable to the excellent performance of the new Quattroporte Automatica, which is enjoying success in the various markets where Maserati operates. During the quarter, Maserati delivered 1,863 cars to the dealer network, an increase of 9.4% from the 1,703 units delivered in the second quarter of 2006. As stated above, sales volumes of the Quattroporte models grew significantly within the context of a luxury sedan market that contracted, while sales of the Coupé fell sharply in anticipation of the introduction of the new GranTurismo. In the second quarter of 2007, for the first time since it was acquired by Fiat in 1993, Maserati reported a turnaround in performance and delivered a trading profit of 1 million euros, a sharp improvement from the 7 million euro trading loss reported in the corresponding quarter of last year, attributable to higher volumes and major cost efficiency gains. In the first half of 2007, the Sector had revenues of 344 million euros, up 27.9% over the first half of 2006, once again driven by the excellent performance of the Quattroporte Automatica. During the period, a total of 3,704 units were delivered to the dealer network, for an increase of 22% from the first half of 2006. Maserati’s trading profit reached break-even during the first half of 2007, a significant improvement with respect to the trading loss of 26 million euros of the first six months of 2006. This improvement is attributable to the same reasons illustrated for the quarter. The order backlog at the end of June 2007 amounted to 1,979 cars, 1,442 of which were Maserati GranTurismo, the new car presented at the Geneva Motor Show in March 2007 and expected to reach markets at the end of July 2007. Ferrari Ferrari recorded revenues of 423 million euros in the second quarter of 2007, an increase of 8.7% from the second quarter of 2006 mainly due to sales of the 599 GTB Fiorano model and of the coupé, spider and challenge versions of the F430 model. Deliveries to the dealer network reached 1,651 units, 11.3% more than in the second quarter of 2006. A total of 1,740 units were delivered to end customers, an increase of 9% over the second quarter of 2006. Ferrari closed the second quarter of 2007 with a trading profit of 70 million euros, an improvement of 17 million euros with respect to the trading profit of 53 million euros recorded in the corresponding period of 2006. This positive performance is mainly attributable to an increase in sales volumes and cost efficiency gains. In the first half of 2007, Ferrari recorded revenues of 804 million euros, up 13.9% from the first half of 2006, mainly due to higher sales of the same models indicated for the quarter. During the period, deliveries to the dealer network amounted to 3,247 units, an increase of 18% over the first six months of 2006. Deliveries to end customers totalled 3,364 units, up 14% from the same period a year ago. Ferrari closed the first half of 2007 with a trading profit of 101 million euros, a sharp increase from the 64 million euro trading profit reported in the first six months of 2006. The reasons for this improvement are the same than those analysed for the quarter. Agricultural and Construction Equipment 1st Half 2nd Quarter 2007 2006 (in millions of euros) 2007 2006 5,960 5,666 Net revenues 3,269 3,014 5.2 % change 8.5 537 410 Trading profit 348 273 127 Change 75 9.0 7.2 Trading margin (%) 10.6 9.1 In the second quarter of 2007, CNH-Case New Holland had revenues of 3,269 million euros. The change (+8.5%) over the second quarter of 2006 was negatively influenced by the translation impact of the dollar/euro exchange rate: in US dollar terms, revenues increased by 16.3%. The improvement was due to an increase in sales of higher horsepower tractors and combines in the agricultural segment and of construction equipment outside of North America, where demand for these products declined. The global market for agricultural equipment increased by approximately 4% over the second quarter of 2006. Demand rose by 1% in North America due to higher sales of both tractors and combine harvesters. In Latin America, the market increased significantly, for both combine harvesters and tractors. In Western Europe, the market decreased for tractors while it was up for combine harvesters. In the Rest of the World countries, the market increased overall, with a strong demand for combine harvesters. With regard to deliveries of CNH-Case New Holland to its dealer network, in the second quarter of 2007 tractor volumes increased by 13% with respect to the second quarter of 2006. The improvement would be higher (+17%) if only 40+ horsepower range tractors (which represent the core segment for CNH) are considered. Deliveries of combine harvesters to the network increased by 37% over the same quarter of 2006. This significant improvement was driven by good performances in all regions, outperforming the demand growth rate.The Case IH and New Holland brands increased their market shares for both tractors and combine harvesters. In the second quarter of 2007, the global construction equipment market grew by 10% with respect to the second quarter of 2006.Demand for both heavy and light equipment grew significantly in all the main geographic regions except North America where it declined by 14%. In the second quarter of 2007, CNH-Case New Holland deliveries to the network were essentially flat with respect to the second quarter of 2006. The decline in sales volumes in North America was offset by good performances in all the other geographic regions. CNH-Case New Holland closed the second quarter of 2007 with a trading profit of 348 million euros, an increase of 75 million euros from the 273 million euros reported in the second quarter of 2006.The increase in volume, a more favourable mix and lower warranty costs connected with improved product quality more than offset the increase in raw material costs. In the first half of 2007 CNH-Case New Holland revenues totalled 5,960 million euros, up 5.2% from the same period a year earlier. The change from the first half of 2006 was negatively influenced by the translation impact of the dollar/euro exchange rate; in U.S. dollar terms, revenues increased by 13.7% mainly due to an increase in sales of higher horsepower tractors and combine harvesters and improved pricing. The global market for agricultural equipment increased by 3% in the first half of 2007, with positive performances for both tractors and combine harvesters and high growth rates in Latin America. CNH deliveries of tractors to its dealer network rose by 4% from the first half of 2006, with deliveries of 40+ horsepower range tractors increasing by 8%. Sales volumes of combine harvesters rose by 26% reflecting positive performances across all geographic regions. In the construction equipment segment, within the context of a market that grew (+12%) at the global level, but contracted significantly in North America, CNH deliveries to the network were in line with the first half of 2006: the decrease in North America was offset by positive performances in other areas. In the first half of 2007 CNH had a trading profit of 537 million euros, significantly higher that the trading profit of 410 million euros reported in the first six months of 2006. Increased volumes, a more favourable product mix, higher prices in both segments and reduced warranty costs as a result of improved product quality amply offset higher raw material costs. CNH continued to enrich its product offer by introducing new models focused on the differentiation between four distinct global brands. New Holland Agricultural Equipment launched the important T6000 Series and T7000 Series Tractors (100 to 213 hp range) and T5600 Series tractor in the domestic Chinese market. Case IH started deliveries of the new Puma Series tractors and the new Axial-Flow 7010 combine harvester. New Holland Construction launched its new B-series crawler excavators, telehandlers, skid steer loaders and mini excavators. Case Construction launched its new M Series backhoe loaders and E Series wheel loaders. Trucks and Commercial Vehicles 1st Half 2nd Quarter 2007 2006 (in millions of euros) 2007 2006 5,348 4,357 Net revenues 2,861 2,286 22.7 % change 25.2 374 233 Trading profit 224 163 141 Change 61 7.0 5.3 Trading margin (%) 7.8 7.1 In the second quarter of 2007, Iveco had revenues of 2,861 million euros, a sharp increase of 25.2% from the corresponding period of 2006, attributable to significantly higher sales volumes and improved pricing. Western European demand for commercial vehicles (curb weight> 2.8 tons) increased overall by 6.4% compared with the second quarter of 2006. The increase was driven by the growth (+14.4%) in the light vehicle segment, while the medium and heavy segment markets posted declines of 14.4% and 10.3% respectively over the second quarter of 2006, which was characterized by a high number of pre-registrations prior to the introduction of the digital tachograph on these vehicles and the phase-out of production of Euro 3-compliant engines. Demand rose in all the principal European countries, with the exception of the British market, which contracted by 3.9%. Significant increases were recorded in Spain (+13.7%), France (+7%), Italy (+7.9%) and Germany (+4.6%). Demand for buses in the five most important Western European markets fell by 2.3% with respect to the second quarter of 2006. Iveco delivered a total of 56,600 vehicles in the second quarter of 2007, 3,700 of which sold with buy back commitments, posting an increase of 19.1% over the corresponding period of 2006. In Western Europe, a total of 41,100 vehicles were delivered for a 12.4% improvement, significantly outperforming the market. The Sector recorded remarkable improvements in the principal European countries, especially in the light and heavy vehicles segments, with increases in Germany (+24.2), Spain (+16.5%), France (+9.2%) and Italy (+6.8%). As regards the main geographic areas outside Western Europe where the Sector operates, sales volumes increased significantly in Eastern Europe (+67%) and Latin America (+45%). Iveco’s market share in Western Europe stood at 10.5%, a slight decrease (-0.4 percentage points) with respect to the second quarter of 2006. It was negatively impacted by a decline in the light vehicle segment (-0.5 percentage points), partly attributable to increased demand for vans, which was also satisfied by the offer available of car-derived vehicles.This decline was only partially offset by the improvements achieved in the market shares of medium and heavy vehicles (+2 percentage points and +0.4 percentage points, respectively). In any case, its market share increased with respect to the first quarter of this year thereby confirming its growth trend in 2007. In the second quarter of 2007, Iveco had a trading profit of 224 million euros, a sharp improvement (+61 million euros) with respect to the 163 million euros recorded in the second quarter of 2006. The change is mainly attributable to the strong increase in sales volumes and better pricing resulting from the improvement in the competitive repositioning of its products, especially heavy vehicles. In the first half of 2007, Iveco’s revenues totalled 5,348 million euros. The sharp increase (+22.7%) over the same period a year ago, reflects higher sales volumes and better pricing. In the first half of 2007 Iveco delivered a total of 104,500 vehicles, including 6,900 with buy back commitments, posting an increase of 16.8% over the corresponding period of 2006. In Western Europe alone, a total of 76,800 vehicles were delivered for an 11.2% increase in sales in a positive market environment (+6.5%, with diverging performances in the various segments, as previously mentioned for the quarter). Deliveries increased sharply, especially for light and heavy vehicles, throughout the principal European markets, with the exception of Great Britain where demand declined. In the first six months of the year the Sector confirmed its high performances in the other geographic areas with an increase in deliveries of 63% in Eastern Europe and 44% in Latin America. The Sector’s market share in Western Europe (10.4%) declined slightly (-0.2 percentage points) with respect to the first six months of 2006, as the Sector’s market share decreased slightly for light vehicles (-0.1 percentage points), while it increased for medium and heavy vehicles (+0.8 percentage points and +0.4 percentage points, respectively). In the first half of 2007, trading profit reached 374 million euros, up 141 million euros from the first half of 2006. The reasons for the sharp improvement are the same as those mentioned for the quarter. On February 14, 2007 Iveco and Tata Motors announced the signing of a Memorandum of Understanding to analyse the feasibility of cooperation, across markets, in the area of commercial vehicles. In March Iveco launched the new Stralis, the latest evolution of its heavy-range on-road vehicles. The Stralis, equipped with three types of Euro 5-compliant engines and with a larger and restyled cabin, is marketed in numerous versions. In April Iveco presented the new Trakker, an off-road dump truck and construction vehicle, with two new cabin models. At the same time Iveco also launched the latest version of the Daily CNG, a natural gas powered vehicle. In May the Citelis bus, a new vehicle for passenger transport specifically conceived for urban areas, was presented to customers and the Italian press. In June 2007 Iveco and the industrial group Samotlor-NN, one of the major Russian bodybuilders, signed an industrial agreement that precedes the realisation of a joint venture, 51% of which will be held by Iveco, for the production in Russia of the Daily, the light commercial vehicle of the Iveco range, in particular those used for the transport of goods, minibuses and ambulances. Components and Production Systems Net revenues 1st Half 2nd Quarter 2007 2006 % change (in millions of euros) 2007 2006 % change 3,551 3,170 12.0 FPT Powertrain Technologies 1,843 1,592 15.8 2,502 2,342 6.8 Components (Magneti Marelli) 1,274 1,146 11.2 391 520 -24.8 Metallurgical Products (Teksid) 179 260 -31.2 536 652 -17.8 Production Systems (Comau) 307 346 -11.3 (272) (250) - Eliminations (139) (114) - 6,708 6,434 4.3 Total 3,464 3,230 7.2 Trading profit 1st Half 2nd Quarter 2007 2006 Change (in millions of euros) 2007 2006 Change 121 86 35 FPT Powertrain Technologies 77 52 25 101 92 9 Components (Magneti Marelli) 56 50 6 32 30 2 Metallurgical Products (Teksid) 12 18 -6 (25) (21) -4 Production Systems (Comau) 1 (15) 16 229 187 42 Total 146 105 41 3.4 2.9 Trading margin (%) 4.2 3.3 FPT Powertrain Technologies FPT Powertrain Technologies had revenues of 1,843 million euros in the second quarter of 2007, for an increase of 15.8% over the same period in 2006. The automotive powertrain activities (Passenger & Commercial Vehicles product line) and the powertrain activities for commercial vehicles, industrial applications in agricultural and construction equipment and marine engines (Industrial & Marine product line) contributed to this result. Most of the Sector output was sold to other Group Sectors, while sales to third parties and joint ventures represented 24% of revenues of the period. In the second quarter of 2007, the Passenger & Commercial Vehicles product line had revenues of 1,009 million euros (+15.2%), with 79% of production earmarked for Group Sectors.During the quarter, the product line sold a total of 676,300 engines (+11.8%), and 543,200 transmissions (+24.7%). The Industrial & Marine product line had revenues of 829 million euros in the second quarter of 2007, up 17.1% from the second quarter of 2006, mainly due to higher sales to Iveco and Sevel, the joint venture for the production of light commercial vehicles, and a higher mix of products sold to CNH-Case New Holland. A total of 134,600 engines were sold (+15.5%), principally to Iveco (45%), CNH (17%) and Sevel (26%). In addition, 32,600 transmissions (+2.8% net of a reselling activity no longer performed in 2007) and 78,300 axles (+7.6%) were sold. In the second quarter of 2007, the Sector had a trading profit of 77 million euros, against 52 million euros in the second quarter of 2006. The increase stemmed from higher sales volumes and significant purchasing and manufacturing efficiencies. In the first half of 2007, FPT reported revenues of 3,551 million euros (25% of which to third parties and joint ventures), for an increase of 12% over the same period a year ago. In the first half of 2007, the Passenger & Commercial Vehicles product line posted revenues of 1,944 million euros (+10.4%), 76% of which earmarked for Group Sectors. During the period, a total of 1,310,100 engines (+8.1%) and 1,043,800 transmissions (+20.1%) were sold. With sales of 260,000 engines (+10.7%), the Industrial & Marine product line had revenues of 1,597 million euros. The 14% increase over the first half of 2006 arose from sales to all the product line’s main customers. Trading profit for the first half of 2007 was 121 million euros, an increase from the 86 million euros of the same period a year ago attributable to higher volumes and efficiency gains. In June 2007, the DaimlerChrysler Truck Group and FPT Powertrain Technologies announced that they concluded a strategic cooperation agreement in the field of powertrains.The first step of this agreement concerns the long-term supply of light-duty diesel engines (FPT F1C) to the Mitsubishi Fuso Bus
